MILLARD, J., dissents.
                          ON REHEARING.
On petition for rehearing, respondent urges the decision inSchosboek v. Chicago, M., St. P.  Pac. R. Co., 188 Wn. 672,63 P.2d 477, 90 A.L.R. 846, should be modified for the following reasons: (1) It did not take cognizance of respondent's contention as to the unconstitutionality and invalidity of chapter 28 of the Laws of 1917, p. 76, because of defectiveness in the title, and of which Rem. Rev. Stat., § 7693 [P.C. § 3486] (Laws 1917, chapter 28, § 19, p. 96), is a part. (2) Respondent is entitled to an affirmance of the judgment of the trial court against appellant Hall.
We consider all questions, Federal and state, were correctly decided except the second question urged in the petition for rehearing.
[1] It now becomes necessary to inquire as to the right of an employee of a common carrier to sue a third person, a coemployee in the instant case, under the Federal employers' liability act (1906) 34 Stat. 232, and as amended (1908) 35 Stat. 65 (45 U.S.C.A. § 51), (1910) 36 Stat. 291 (28 U.S.C.A. § 71). An examination of the Federal employers' liability act discloses that it is silent in regard to actions by an injured employee against third parties. Hence, Congress clearly intended to preserve the common law right of action by an injured employee against third parties by not expressly abrogating the same. NewYork Central R. Co. v. Winfield, 244 U.S. 147, 37 S.Ct. 546, Ann. Cas. 1917D, 1139.
"The Federal Employers' Liability Act does not modify in any respect rights of employees against one another existing at common law. To deny to a plaintiff the right to join in one count a cause against another *Page 427 
employee with a cause of action against the employer, in no way abridges any substantive right of the plaintiff against the employer." Lee v. Central of Georgia R. Co., 252 U.S. 109,40 S.Ct. 254.
See, also, Cott v. Erie R. Co., 231 N.Y. 67, 131 N.E. 737
(citing the above case and others).
[2] In view of the fact that the common law right of action of an employee against a third party was not impaired by the Federal employers' liability act, the three year statute of limitations is applicable to appellant Hall. Rem. Rev. Stat., § 159 [P.C. § 8166].
[3] Respondent was manifestly entitled to join Hall as a party defendant under the facts here. In this state, it has never been questioned that master and servant may be sued jointly, but has usually been assumed. Mitchell v. Churches, 119 Wn. 547,206 P. 6, 36 A.L.R. 1132; Poundstone v. Whitney, 189 Wn. 494,65 P.2d 1261.
[4] The doctrine of respondeat superior is not decisive of this case and the release of the master does not release the servant. It is conceded that, if only the negligence of Hall in negligently watering the bricks were involved and there were no independent negligence on the part of the railroad, that a verdict exonerating the master would also exonerate the servant.Sipes v. Puget Sound Electric Ry., 54 Wn. 47, 102 P. 1057;Curtis v. Puget Sound Bridge  Dredging Co., 133 Wn. 323,233 P. 936. That result does not follow in this case, inasmuch as the running of the two year statute of limitations is the only reason the railroad company is not liable.
The judgment herein is accordingly modified so as to affirm the judgment of the trial court with respect to Hall but in all other respects remains as heretofore entered. *Page 428 
Respondent is awarded costs as against appellant Hall.
STEINERT, C.J., MAIN, BLAKE, TOLMAN, BEALS, GERAGHTY, and ROBINSON, JJ., concur.